Citation Nr: 1115706	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  04-29 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for Crohn's disease, to include consideration on the basis of alleged exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from April 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A review of the record reveals that the Veteran, in his July 2004 VA Form 9, requested a hearing before a Veterans Law Judge at the RO.  In July 2005, the Veteran withdrew his hearing request.  Accordingly, VA adjudication of the current appeal may go forward without scheduling the hearing.  38 C.F.R. § 20.704(c).  

In a December 2006 decision, the Board denied the claim of entitlement to service connection for Crohn's disease, to include as due to exposure to Agent Orange.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in an April 2008 Order, granted a Joint Motion for Remand (JMR), remanding the case for compliance with the terms of the joint motion.  In August 2009, the Board remanded the matter for further evidentiary development, to include obtaining service personnel records of the alleged temporary duty in Vietnam and to schedule the Veteran for a VA examination.  The RO substantially complied with the dictates of this August 2009 remand.  As such, the Board may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Crohn's disease is not related to a disease or injury in service, to include any herbicide exposure in Vietnam or Thailand.  



CONCLUSION OF LAW

Crohn's disease was not incurred in active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. 1101, 1110, 1111, 1112 (West 2002); 38 C.F.R. 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. § 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of a claim for service connection, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006)

The Board finds that the predecisional notice letter dated in August 2003 satisfied the second and third elements under the duty to notify provisions.  The Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Despite the inadequate notice on these elements, the Board finds no prejudiced to the Veteran in proceeding with the issuance of the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  As the Board has concluded below that the preponderance of the evidence is against the Veteran's claim for service connection, any questions at to the appropriate disability rating or effective date to be assigned are rendered moot.  Dingess, 19 Vet. App. at 484.  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and private medical records identified by the Veteran have been obtained, to the extent possible.  In the August 2009 Board remand, the RO was asked to obtain the Veteran's entire service personnel records, verify that the Veteran served in Vietnam on temporary duty (TDY) orders, and review the case under the Department of Defense (DoD) inventory of herbicide operations in Thailand to determine possible herbicide exposure in Thailand.  Following the Board remand, the RO made a Personel Information Exchange System (PIES) request in August 2009 to obtain the Veteran's entire personnel records.  These records were thereafter associated with the claims file.  In October 2009, the RO sent the Veteran a letter requesting that he submit any information or evidence that would show he had service in Vietnam.  In October 2009, the RO obtained a memorandum from Compensation and Pension Services which indicated that based upon the DoD inventory of herbicide operations list, the Veteran was not likely exposed to tactical herbicide during his service in Thailand.  In a March 2010 memorandum, the RO found that there was insufficient information to corroborate Agent Orange exposure to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or to allow for a meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  In September 2010, the Veteran submitted a statement indicating that he was deployed on a 30 day TDY to Vietnam in 1967 and remembered flying into Bien Hoa as a crew chief on flight status.  He also provided that he flew into Danang for an engine change from Ubon, Thailand, where he was serving a 60 day TDY.  The Veteran indicated that he watched a Bob Hop Christmas Special in Vietnam at a tactical fighter wing.  He submitted three photographs in support of this assertion.  The number of the fighter wing is unfortunately obstructed in these photographs.  While the Veteran submitted this additional evidence, he did not provide new information which could assist the RO in requesting documents from NARA or JSRRC.  The Board finds that further attempts to obtain these service personnel records would be futile.  As such, VA's duty to assist in obtaining relevant records has been satisfied.  

With respect to the Veteran's service connection claim, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

To that end, the Veteran was afforded VA examinations to assess the nature and etiology of his Crohn's disease in March 2004 and January 2010.  As provided in the Board remand, the March 2004 examination was inadequate as the VA examiner did not provide a medical opinion as to the etiology specific to the Veteran's Crohn's disease.  As such, the Veteran was afforded an additional examination where the examiner reviewed the claims file, including the service treatment records as well as private and VA medical records, and took the Veteran's oral history.  The Board finds that the January 2010 examination and opinions obtained are adequate, as they are predicated on a full reading of the records contained in the Veteran's claims file.  The opinions consider all of the pertinent evidence of record and provide a complete rationale for the opinion stated, relying on and citing to the records reviewed as well as pertinent medical literature.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service connection has been met.  38 C.F.R. § 3.159(c) (4).  

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

As provided in the August 2009 Board remand, the Veteran seeks service connection for Crohn's disease, to include consideration on the basis of alleged exposure to Agent Orange.  There are provisions in the law that assist Veterans who served in Vietnam in establishing service connection for certain diseases as a result of Agent Orange exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  First, pursuant to a law enacted in December 2001, veterans who served in Vietnam are presumed to have been exposed to herbicides such as Agent Orange.  Veterans Education and Benefits Expansion Act of 2001, Pub. L. no. 107-103 (HR 1291) (Dec. 27, 2001) (now codified at 38 U.S.C.A. § 1116(f)).  Second, certain diseases which become manifest in Veterans who served in Vietnam are presumed under the law to have resulted from Agent Orange exposure.  38 C.F.R. § 3.309(e).  However, in this case, the Veteran seeks service connection for Crohn's disease which is not one of the diseases subject to the presumption of service connection based on Agent Orange exposure.  Id.  Nevertheless, the Veteran asserts that he was exposed to such herbicides and believes that this exposure has caused or has contributed to his current disorder.

The Veteran's service personnel files do not show that he had actual duty in, or that he visited, the Republic of Vietnam at any time during his period of military service.  The Veteran has consistently reported that he had TDY in the Republic of Vietnam, and such TDY would mean that exposure to herbicides would be presumed under the law.  Following the Board's remand, the RO obtained additional service personnel records.  The Veteran's service personnel records include the Veteran's AF Form 7, Airman Military Record, which shows that the Veteran was stationed in Okinawa from May 1967 to October 1968 during which time he served 63 days on TDY in Southeast Asia from December 1967 to February 1968.  The AF Form 626, a Temporary Duty Order, indicates that the Veteran was to perform duty with C-130 mission from December 8, 1967, and was transferred from Okinawa to the Ubon RT Air Force Base in Thailand.  An AF Form 910, Performance Report, shows that he was assigned during this time "to the 8th TFW, C-130 mission at Ubon RTAFB, Thailand, as assistant NCOIC of the swing shift."  Although this document praises the Veteran "for the fine performance of his aircraft in Southeast Asia," the performance evaluation shows that the Veteran's duty was as a mechanic for the aircraft, but it is not shown that he ever went on a flight from Thailand to Vietnam in connection with these duties.  Additional performance evaluations do not show such assignment to Vietnam.  The claims file also contains an "Aeronautical Order," dated August 28, 1968, designating the Veteran and three other men as "non-crew members" and requiring them to "participate regularly and frequently in aerial flights" during the period from August 1968 through January 1969.  The Veteran in this case was released from active duty in November 1968.  Despite the association of additional service personnel records, they do not show in-country Vietnam service.  

Lay evidence concerning types and places of service and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence or supporting personnel records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In a September 2010 statement, the Veteran asserted that he had a 30 day TDY to Vietnam sometime in 1967.  He provided that he flew into Bien Hoa and was a crew chief on flight status.  He also indicated flying into Danang.  He submitted photographs that he took from the audience of a Bob Hope Christmas Special in 1967.

The Board finds that the Veteran is competent to report that he had TDY in Vietnam.  However, the Board finds his assertion of service in Vietnam not credible because his assertion is not consistent with the other evidence of record showing where he served.  For example, his service personnel records specifically show service in Thailand for 63 days from December 1967 to February 1968.  With regard to the photographs the Veteran has submitted of the Bob Hope Christmas show in 1967, he stated that he was sure that this show was in Vietnam.  However, the photographs show that it was the show for what appears to be the "8th Tactical Fighter Wing", as indicated in lettering above the stage.  This unit was stationed in Ubon, Thailand, as shown by the Veteran's service personnel records.  This was the unit to which the Veteran was assigned from December 1967 to February 1968.  In this regard, his personnel records state, "From 27 Dec 67 to 25 Feb 68 he was assigned to the 8th TFW, C-130 mission at Ubon RTAFB, Thailand, as assistant NCOIC of the swing shift."  Thus, the photographs of the Bob Hope Christmas show, like the Veteran's personnel records, reflect service in Thailand, not in Vietnam.

The Board notes that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  In this case, the Veteran's lay assertion that he served in Vietnam does not "hang together" in a consistent manner with his service personnel records or with the photographs he submitted which show service in Thailand rather than in Vietnam.

The Veteran has also asserted that he was exposed to Agent Orange during his TDY in Thailand.  Specifically, he has stated that he served in Ubon, Thailand, where he witnessed the use of herbicide on the vegetation in and around the Ubon base.  Although he was not sure, he believed that Agent Orange was used.  Following the Board remand, the Compensation and Pension Service reviewed a DoD listing of herbicide used and test sites outside Vietnam and found that only limited testing of tactical herbicides was conducted in Thailand from April 2, 1964, to September 8, 1964, in the area of the Pranburi Military Reservation in association with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand.  This location was not near any U.S. military installation or Royal Thai Air Force Base.  The memorandum further provides that tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand, and other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  It was also noted that while tactical herbicides were used in limited ways, non-tactical (commercial) herbicides were sporadically used within fenced perimeters.  The memorandum also indicated that there was no presumption of secondary exposure based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam; and, the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying aircraft that sprayed tactical herbicides over Vietnam.  The Board places more probative weight on the findings in this memorandum than it does on the Veteran's assertions about herbicide use in Thailand because it is a DoD report about where herbicides were used and what type were used in specific military operations and such a report is more believable and persuasive than the recollection of the Veteran about having witnessed the use of herbicides over forty years ago.  Further, even assuming the Veteran witnessed herbicide use at the Ubon base, there is no evidence that such herbicide use was a tactical herbicide.  For the reasons noted above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran served in Vietnam.  See Gilbert, 1 Vet. App. at 54. 

However, even assuming, without deciding for the purpose of this decision, that the Veteran served on TDY in Vietnam and/or was exposed to Agent Orange, or some other tactical herbicide, he is not entitled to direct service connection in this case.  The Veteran may seek service connection on a direct basis for Crohn's disease due to Agent Orange exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007)(holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  Direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task that "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); McCart v. West, 12 Vet. App. 164, 167 (1999).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004), citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Post-service medical records indicate that the Veteran has been diagnosed with Crohn's disease.  As such, the Veteran suffers from current disability and the Board turns to the issues of in-service incurrence and nexus.  See Davidson, 581 F.3d 1313.

The Veteran's service treatment records show that he complained of experiencing chills, nausea, emesis (vomiting), and diarrhea for two days in May 1968.  On examination, he was found to have a temperature of 104 degrees.  A stool culture was taken and the examination was normal.  The examiner provided a diagnosis of intestinal flu and prescribed kaopectate.  The Veteran was instructed to return in two days if he did not feel letter.  The service treatment records are negative for any follow-up treatment.  During the September 1968 separation examination, the Veteran denied experiencing stomach, liver, or intestinal trouble, and his abdomen, viscera, anus, and rectum were clinically evaluated as normal.  

Private treatment records dated in January 2003 and February 2003 reveal that the Veteran received treatment for Crohn's disease with predominate diarrhea from a Dr. J.M.  The Veteran reported suffering from chronic diarrhea for 20 years and discussed the possibility of starting immunosuppressant therapy.  

In an October 2003 letter, a private physician, Dr. G.D. wrote that he treated the Veteran in August 2000 for persistent diarrhea and ultimately diagnosed him with inflammatory bowel disease, which could not be controlled with medications.  Dr. G.D. indicated that he was no longer the Veteran's treating physician but referred him to the University of Chicago where the Veteran subsequently received a colostomy.  In a handwritten annotation on the letter, the Veteran reported that he did not go to the University of Chicago and did not undergo the surgical procedure.  

The Veteran received a colonoscopy from CGH Digestive Disease Center in January 2004.  He was diagnosed with multiple aphthous ulcers in the sigmoid.  No masses or polyps were found.  

The Veteran was afforded a VA examination in March 2004 where the examiner reviewed the claims file.  The Veteran reported experiencing persistent watery diarrhea for 22 years with an onset in 1981 or 1982.  He indicated being treated with a variety of medications and maintained a chronic diarrhea of 15 or 20 watery stools with flatulence per day.  The examiner reviewed the Veteran's service treatment records, noted the May 1968 intestinal flu, and indicated that the modern diagnosis would likely have been acute gastroenteritis.  Following the physical examination, the Veteran was diagnosed with inflammatory bowel disease.  The examiner opined that it is less likely than not that the Veteran's episode of acute gastroenteritis in May 1968 is related to his current bowel disorder, which had its onset 14 years after the single episode of in-service gastroenteritis.  

Following the August 2009 Board remand, the Veteran was again scheduled for a VA examination in January 2010 where the examiner reviewed the claims file, to include the Veteran's service treatment records, private medical records, and VA treatment records, as well the Veteran's oral medical history.  The Veteran indicated an onset of his Crohn's disease symptoms in the early 1980s.  After the physical examination, the Veteran was diagnosed with Crohn's disease.  The examiner then opined that the Veteran's Crohn's disease is less likely as not caused by or a result of Agent Orange exposure.  The examiner pointed to list of presumptive diseases under 38 C.F.R. § 3.309(e) as well as independent medical evidence to support his conclusion that the Veteran's disability is not likely linked to herbicide exposure.  Citing to further medical evidence, the examiner noted that there is no known etiology for Crohn's disease.  The examiner then opined that the Veteran's Crohn's disease is not caused by or the result of his 1968 in-service presentation of nausea.  The examiner reasoned that the Veteran developed his Crohn's disease many years after the in-service incident without any claimed or documented ongoing symptoms or treatment.  

The Board acknowledges the Veterans statements where he indicated experiencing an onset excessive gas, heartburn, reflux, and persistent diarrhea in 1982.  He stated that his disease might be caused by herbicide exposure in Vietnam and Thailand and the presence of toxins and dioxins in our environment.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Unlike the varicose veins in Barr or the dislocated shoulder in Jandreau, however, the Board concludes that the Veteran's Crohn's disease is not the type of condition that can be causally related to herbicide exposure or military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Board notes that the Veteran's testimony is competent and credible to report symptoms related to his Crohn's disease.  However, he is not competent to provide an opinion as to its etiology.

Further, the absence of documented complaints of Crohn's disease until may years after service discharge weigh against the claim on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  Also, the lack of evidence of treatment bears on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The Veteran also submitted internet articles regarding the etiology and symptomatology of Crohn's disease.  The articles report that the cause of the disease is unknown, but bacterial or viral infection, or unknown environmental factors or agents have been considered as possible.  The Board finds that these articles are insufficient to establish the necessary nexus.  The articles submitted by the Veteran provide only general background information and speculation and do not offer the required level of specificity or certainty to do be considered probative of a nexus relationship.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Beasuoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

In balancing the evidence of record, the Board finds that the Veteran is not entitled to service connection for his Crohn's disease.  There is no competent indication of an association between the Veteran's Crohn's disease and his May 1968 in-service complaints of diarrhea.  The March 2004 VA examiner found no connection between his inflammatory bowel disease and his in-service complaints.  The January 2010 VA examiner then opined that there was likely no connection between his current Crohn's disease and any in-service herbicide exposure or the in-service complaint of diarrhea.  38 C.F.R. § 3.159(c) (4) (iii).  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim on a presumptive or direct basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for Crohn's disease, to include as due to herbicide exposure, is denied.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


